RYDER SCOTT COMPANY FAX (303) 623-4258 PETROLEUM CONSULTANTS SUITE 1550 DENVER, COLORADO 80293 TELEPHONE(303) 623-9147 Exhibit No. 23.1 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent petroleum and natural gas consultants, we hereby consent to the reference of our name in the Report on Form 10-K for the years ending December 31, 2007 and December 31, 2006 of PDC 2004C (the "Partnership"). We have no Interest of a substantial or material nature in the Partnership, or in any affiliate. We have not been employed on a contingent basis, and we are not connected with the Partnership, or any affiliate as a promoter, underwriter, voting trustee, director, officer, employee or affiliate. /S/ RYDER SCOTT COMPANY LP RYDER SCOTT COMPANY LP Denver, Colorado
